[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
In response to the Motion for Articulation dated March 11, 1993, attached is a copy of the court's decision on this matter dated March 8, 1993.
JACK N. JACKAWAY JUDGE, SUPERIOR COURT
E-X-C-E-R-P-T
(Court Orders)
      THE COURT: No I've heard enough. I think what you're asking the Court to do, you know, really goes far beyond what should be done at this stage of the game. It's pointed out in the brief that S.A.I. Seating's argument goes to the substance and merits of the claims, and well beyond the scope of the motion to strike. The case of Cruz versus Perot, in the opinion of the Court, it is very similar to this situation. And in that the case, the motion to strike was denied. And for the reasons stated in that case, the Court denies the motion to strike in this case. We stand in recess until 11:30 a.m.
*          *          * CT Page 2712
CERTIFICATION
JAMES SANSABRINO JR.
vs.
WETHERSFIELD DONUTS
I hereby certify that the foregoing excerpt of the above entitled case of the Court's Orders is a true transcript of the stenographic notes taken, and heard before Honorable Harry N. Jackaway, Superior Court, Judicial District, Hartford/New Britain, Connecticut, on March 8, 1993.
Dated this 15th day of March, 1993.
Conrad B. Szabo Certified Court Reporter